Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 1of17. PagelD #: 135

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
United States of America, Civil Case No.: 1:21-CV-00564-CAB
Plaintiff,
-VS-
Real Property Located at JUDGE CHRISTOPHER A. BOYKO
100 Mountain View Drive, if
Moreland Hills, Ohio,

Cuyahoga County Permanent Parcel
Nos: 913-06-001, 913-06-005, et al,

And

 

100 Mountainview LLC, an Ohio Limited Liability mo
% CORPORATE AGENTS, INC.

30195 CHAGRIN BLVD., SUITE 300 ‘eo
CLEVELAND OH 44122
Statutory Agent

Eyton Senders
100 Mountainview
Moreland Hills, OH 44022 .&

 

; Piig MES OF NORTHEAST OHIO LLC’S COMPLAINT FOR
7 ) ™" FORECLOSURE OF A MECHANIC’S LIEN

 

‘Complaint in rem against 100 Mountainview. LLC (“Mountainview”) 100 Mountainview Dr.
(the “Property”) and Eyton Senders, (“Senders”) and the Cuyahoga County, Ohio Treasurer
(collectively “Defendants”), alleges and states the following:

PARTIES AND VENUE

1. Select Homes is an Ohio limited liability corporation that maintains its

principal place of business in Pepper Pike, Ohio.

EXHIBIT "B"
Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 2 of 17. PagelD #: 136

2. Select Homes is engaged in the business of supplying materials, services and
construction contracting in Ohio.

3. Defendant 100 Mountainview is an Ohio Limited Liability Company that
holds title to permanent parcel numbers 913-06-001 and 913-06-005 located in Moreland
Hills in Cuyahoga County, Ohio. . CP

4. On information and belief Eyton Senders is a member of 100 Moussaivigy -
and is the signatory to a contract for construction at 100 Mountainview M erfat
Ohio attached hereto and incorporated herein as Exhibit A. ; \ i

5 The property is owned by Mountainview OS mang subject of this forfeiture
action. \\ CS

6. Defendant Cuyahoga ONY ho » the treasurer of the county in which
the real property at issue is locategany (

7. Jurisdictj : ay NSr. “for Select Homes Foreclosure Complaint are proper

  
 

in the Northern istrict

: £ Ohio as they are pendant to the pending forfeiture
ae sd NO
2
PP 5 ¥ FACTS
\' ~~ , Select Homes entered into a written contract with Senders (the “Contract”) to

perform work on buildings located on its real property (the “Project”) located at 100
Mountainview Drive Moreland Hills Ohio 44022, Permanent parcel numbers 913-06-001 and
913-06-005 The Contract is attached and incorporated as Exhibit 1.

9. Select Homes commenced work on the Project pursuant to the Contract on or

about June 15, 2020.

EXHIBIT "B"
Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 3 of 17. PagelD #: 137

10. Senders failed to pay Select Homes as required by the Contract for work Select

Homes performed and services provided pursuant to the Contract, which failure is a breach of the

Contract.
11. On November 20, .2020 Select Homes recorded a mechanic’s lien for

$473,582.00 in Cuyahoga County, Ohio, where the Property is located. A copy of the We

to Obtain a Mechanic’s Lien is attached and incorporated as Exhibit 2. oa tm \*

ff 2h a

12. Select Homes was not required to serve 100 Mountainview P ‘Ce. of
x -

Furnishing, as Select Homes was in direct privity of contract with 100 Ne ue view,

  
    
  
 

13. On October 28, 2020, Select Homes timel Guntainview and Senders

with the Affidavit to Obtain a Mechanic’s Lien pt ‘Ohio Revised Code §1311.07. A true
and accurate copy of the letter serving thie A . btain a Mechanic’s Lien and proof of
service are attached and incorporated aXExhibit 3.

14. — Select Hgfnes fisted and supplied all materials, equipment and labor in

furtherance of the ontradiand Project in a timely, good and workmanlike manner, in

Contract and has satisfied all conditions precedent to payment under the

  

\ 7 15. Despite Select Homes’ repeated requests, Senders failed and refused to fully pay
Select Homes for the labor, materials, equipment, and work it furnished in accordance with the
Contract and in furtherance of the Project.

16. Select Homes submitted invoices to Senders for the labor, materials, equipment,

and work that it furnished under the Contract and in furtherance of the Project.

EXHIBIT "B"
Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 4 of 17. PagelD #: 138

17. Despite demands for payment, Senders and 100 Mountainview have, without
justification or excuse, failed or refused to pay Select Homes the amounts that remains due and

owing to Select Homes.

COUNT 1
(Foreclosure of Mechanic’s Lien)
18. Plaintiff incorporates by reference all of the allegations contained in preceding
i>

paragraphs as though fully rewritten.

 
   

19, Pursuant to the Contract, Select Homes performed and provided 1

equipment, and work for the improvements to the Project, located at the Pro

fully described in the Affidavit to Obtain a Mechanic’s Lien (Exhibit 1).

 

21. Select Homes timely recgrted an Affidavit for Mechanic’s Lien against the

Project in the office of the GuyahdgeGounty Fiscal Officer on November 20, 2020 (Exhibit 1).

22. On Octobe28, 3020, Select Homes served a copy of the Mechanic’s Lien,

=

pursuant toss li oO the Ohio Revised Code, upon Senders and 100 Mountainview via U.S.
Certified M ail Lon Mountainview and personally upon Senders by posting the Mechanic’s Lien,

Ps C) x
Any) to Exhibit 3.
7

23. Select Homes has duly perfected a Mechanic’s Lien claim against the Property in

   

the current principal amount of $473,582.00 pursuant to §1311.06 et seq. of the Ohio Revised

Code.
24. Defendant Cuyahoga County Treasurer has or may claim to have an interest in the

Property by virtue of real estate taxes or assessments on the real property.

EXHIBIT "B"
Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 5of 17. PagelD #: 139

25. Select Homes is aware of no other persons or entities having an interest in the
Property. Select Homes procured a preliminary judicial report from National Title Insurance
Company to find all persons or entities who have an interest in the Property. A true and accurate
copy of the preliminary judicial report is attached hereto as Exhibit 4.

26. Select Homes is entitled to foreclose its Mechanic’s Lien, to have the Property

sold as if on execution, and to recover payment of $473,582.00, plus interest, legal fees andeCOxts

 

wy 2
ti i “eet?
from the proceeds of the sale of the Property. a ~\
WHEREFORE, Select Homes demands and prays for judgment as ERy* J
on a

A. As to Count I, a judgment that Select Homes’ Mechanic Ligh claim is a
valid and subsisting lien against the Property ing Agount of $473,582.00,
plus interest, fees, and costs, and that the licsbe farectosed, and that the
Property be sold as if on execution, an dha defendants who have some
interest in the Property be requiredito Ket fGrth their various claims or be
forever barred, that the liens bemarsh Te yand their priorities

established according to law, ani \that the proceeds be applied in payment
of Select Homes’ claimsgiid the lien and interests of the other parties in
¢ Hive priorities;

   
   

 

  
   

 

deems just and proper.

Respectfully submitted,

/s/ Mitchell J. Yelsky
YELSKY & LONARDO, LLC

BY: MITCHELL J. YELSKY, ESQ.
Ohio Reg. No. 0039295
323 Lakeside Avenue, Suite 450

  

 

‘Cleveland, OH 44103

 

Phone: (2 1 6) 373-0539 Cleveland, Ohio 44113
notices@dannlaw.com (216) 781-2550 — phone

- (216) 781-6242 — telefax
Trial Counsel for SELECT HOMES OF miy@yelskylonardo.com — email
NORTHEAST OHIO LLC

Co-Counsel for SELECT HOMES OF
NORTHEAST OHIO LLC

EXHIBIT "B"
“ Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 6 of 17. PagelD #: 140

SELECT HOMES OF NORTHEAST OHIO, LTD.
31700 PINETREE ROAD - CLEVELAND - OHIO 44124
216-973-1345

CONSTRUCTION AGREEMENT

Orsini, President, 31700 Pinetree Boulevard, Pepper Pike, Ohio 44124, (216) 973-1 345
(hereinafter referred to as “Contractor’) and Eyton Senders 100 Mountain View
Moreland Hills, Ohio 44022 (hereinafter referred to as “Owner’). (216) 407-1428

WITNESSETH that the Contractor and the Owner for the consideration named,
agree as follows:

ARTICLE |!
SCOPE OF THE WORK

; The Contractor shall furnish all of the materials and perform all of the work shown
on the Drawings and/or described in the Specifications entitled Exhibit A, aS annexed
hereto as it pertains to work performed on property at 100 Mountain View Moreland

Hills, Ohio 44022 in accordance with the plans dated 05/14/20 and addenda prepared
by RSA Architects ,

ARTICLE Ii
TIME OF COMPLETION

The work to be performed under this Agreement shall be commenced on or
before June 9, 2020, and Contractor shall use all best efforts to complete construction
on or before October 9, 2020. Owner shall co-operate with Contractor to meet the
targeted October 9, 2020 completion date, and Contractor shall not be charged

liquidated damages or other monetary penalty if the targeted completion date of
October 9, 2020 cannot be met.

ARTICLE It
THE CONTRACT PRICE

Owner shall pay the cost of utilities during the period of construction.

Foreclosure Complaint
Exhibit “1”
 

Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 7 of 17. PagelD #: 141

ARTICLE IV
PROGRESS PAYMENT

Upon execution of this Agreement, Owner shall pay Contractor a Deposit of
$120,000. Progressive billing shall be at reasonable intervals to be agreed upon by
Contractor and Owner, as construction progresses. Balance on completion. Owner
shall pay a 20% deposit on special order materials when ordered, full payment on
Special order materials when delivered. “Special Order Materials” shall mean materials
Contractor cannot return to Contractor’s supplier for credit. State of Ohio Permit and
inspection fees to be paid by Owner when due.

ARTICLE V
GENERAL PROVISIONS

Any alterations or deviation from the above specifications, -including but not
limited to any such alterations or deviation involving additional material and/or labor
costs, will be performed by Contractor only upon written change order for same, signed
by Owner and Contractor, and if there is any charge for such alterations or deviation,
the additional charge will be Contractor's costs plus 20%.

If payment is not made when due, Contractor may suspend work on the job until
all payments due have been made. A failure to make payment for a period in excess of

5 days from the due date of the payment shall be deemed a material breach of this
contract.

ARTICLE Vi
OWNER’S NECESSARY COOPERATION
(a) During the construction period, Contractor shall require information from
Owner and Owner shall prompily cooperate and furnish such information including, but
not limited to, decisions, selections, choices and direction throughout all phases of

construction, modifications to the Plans and all other additions, changes, change orders,
and extra work requested by Owner.

(b) Owner represents and warrants that the utilities serving the Building are
located in those locations existing and accessible at the front of Building line/street right-
of-way. Contractor shall not be responsible for any increase in expenses caused by:

(1) utilities not existing and accessible at the front of Building line/street
right-of-way

(2) such utilities not being adequate to utilize the Builder for its
intended purpose or to power the construction contemplated herein; or,

(3) sanitary sewer or storm water drainage lines not being at an
il Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 8 of 17. PagelD #: 142

  

elevation to provide for a gravity flow of sewage and storm water.

deleterious material including, but not limited to, hazardous waste, construction debris
and ‘old construction demolition and/or removal, tires or tree stumps. Further, this
contract does not contemplate or include demolition and/or removal of existing
buildings, storage tanks, or structures of any kind; termination or removal and/or
capping off of existing utilities: acquisition of any easements, land rights, atypical
permits, variances, fees or assessments {except for the normal and customary local
building permits), cost incurred and associated with wetlands or government protected

areas or items. Owner shail be responsible for all costs incurred herein, payable by
Owner when due.

. This Agreement does not include or contemplate excavation and/or removal of

ARTICLE Vil
INDEMNIFICATION

Owner agrees to indemnify, defend and hold Contractor (including without
limitation Contractor's members, officers, employees, agents and subcontractors)
harmless, at Owner's sole and exclusive expense, for any and all claims asserted by all
other contractors employed by former or current owner associated with the Property
located at 100 Mountain view Moreland Hills, Ohio 44022, against Contractor (including
without limitation Contractor’ members, officers, employees, agents and subcontractors)
related to this Agreement whereby Contractor shall furnish all of the materials and
perform all of the work as it pertains to the completion of the construction at and on the
property located at 100 Mountain View Moreland Hills,Ohi044022. Owner agrees to pay
when due Contractor's {including without limitation Contractors members, officers,
employees, agents and subcontractors) defense costs, and Contractor agrees to allow
Owner to negotiate any and all settlement amount, which settlement amounts shall be
paid at Owner's sole and exclusive cost.and expense. Should any claim of any former
Contractor result in a damage reward by any court of competent jurisdiction, Owner
agrees to immediately indemnify and Pay any such liability on Contractors behalf
(including without limitation, Owner agrees to immediately indemnify and pay any such
liability, on Contractor's behalf (including without limitation Contractor's members,
officers, employees, agents and subcontractors). Owner's indemnification, defense and
hold harmless obligations under this paragraph as conditioned upon Contractor (1)
promptly notifying Owner of any claim brought by any contractor or subcontractor
against Contractor (including without limitation Contractors members, officers,
employees, agents and subcontractors) in writing; (2) cooperating with Owner in the
defense of any such claim brought by said contractors and/or any subcontractor ; and,
(3) granting Owner reasonable contro} over the defense or settlement of any subject to
this Article VII Indemnification provision; provided however, Contractor shall have the

sole and exclusive right to choose its own defense counsel, at Owner's sole and
exclusive expense.

ARTICLE Vill
GOVERNING LAW

 
?

Pa

‘ Sf Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 9 of 17. PagelD #: 143

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Ohio.

ARTICLE IX
UNENFORCEABILITY

Wherever possible, the terms of this Agreement shall be construed and
interpreted so as to be effective and valid under applicable law. If any provision of this
Agreement shall be found to be invalid or prohibited under applicable law, such
provision shall be invalid or prohibited only to the extent of such invalidity or prohibition,
and the parties shall consult and attempt to agree on a legally acceptable modification
that gives respect to the commercial objectives of the unenforceable or invalid provision,
and every other provision of this Agreement shail remain in full force and effect.

ARTICLE X
GENERAL PROVISIONS

 

a. All work shall be completed in a workman-like manner and in compliance
with all building codes and other applicable laws.

b. Contractor shall furnish owner appropriate releases or waivers of lien for

all work performed or materials provided at the time the next periodic payment shall be
due.

Cc. All change orders shall be in writing and signed both by Owner and
Contractor, and shall be incorporated in, and become a part of the contract.

d. Contractor warrants it is adequately insured for injury to its employees and

others incurring loss or injury as a result of the acts of Builder or its employees or
subcontractors.

e. Contractor agrees to remove all debris and leave the premises in broom

Clean condition.

f. In the event Owner shall fail to pay any periodic or installment payment

due hereunder, Contractor may cease work without breach pending payment and
resolution of any dispute.

g. All disputes hereunder shall be resolved by binding arbitration in
accordance with rules of the American Arbitration Association.

h, Contractor shall not be liable for any delay due to circumstances beyond
its control including strikes, casualty or general unavailability of materials.
. fr Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 10 of 17. PagelD #: 144
or

Pa

f

ait

é

i. . Contractor warrants all work for a period of 12 months following
completion.

ARTICLE Xi

OWNER’S POWER TO TERMINATE CONTRACT

If.the Contractor commits any of the acts specified in this Paragraph, the Owner
may, by giving seven days’ notice in writing to the Contractor, without prejudice to any
other rights or remedies given the Owner by law or by this Agreement, terminate the
services of the Contractor under this Agreement; take possession of the Project and the
premises on which it is located; take possession of all materials and appliances located
on the premises; and complete the Project by whatever method the Owner may deem

expedient. The Contractor shall be deemed to have committed an act specified in this
Paragraph if it shall:

(a) Have a receiver of its assets or property appointed because of insolvency;

{b) | Make a general assignment for the benefit of its creditors;

{c) Refuse or fail to supply enough properly skilled workers or proper
materials to complete the Project in the time specified in this Contract:

(d) Fail to make prompt payment to subcontractors, laborers, or providers of
materials for labor performed on or materials furnished to the Project;

(e)  Persistently disregard any law or ordinance relating to the Project or the
completion of the Project; or

(f) Otherwise commit a substantial violation of any provision of this
Agreement.

ARTICLE Xi
RIGHTS ON TERMINATION BY OWNER

Should the Owner terminate the services of the Contractor under this Agreement
and complete the Project, the Contractor shall not be entitled to receive any further
payment under this Agreement until the Project is fully completed. On completion of the
Project by the Owner, if the unpaid balance of the contract price exceeds the expenses
incurred by Owner in completing the Project, including any compensation paid by the
Owner for managerial, administrative, or supervisorial services in completing the
project, the excess shall be promptly paid by Owner to the Contractor. If, however, on
completion of the Project by the Owner the expenses incurred by the Owner including
any compensation paid by Owner for managerial, administrative, or supervisorial
services in completing the Project exceed the unpaid balance of the contract price, the
excess shall be promptly paid by the Contractor to the Owner.
Sf Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 11 of 17. PagelD #: 145

?

oo

| ARTICLE Xitl
ENTIRE AGREEMENT: MODIFICATIONS
Sn et ID

It is further understood and agreed that this Agreement, the Plans and any
addenda or change orders hereto shall constitute the entire agreement between -the
parties, and that there are no other conditions, representations, warranties, or
agreements, express or implied. Any agreement by the Parties to modify the

Agreement, in whole or in part, shall be binding only in writing and executed by the
Parties.

ARTICLE Xiv
ASSIGNMENT: BINDING EFFECT

Neither Party shall assign its interest in this Agreement without the prior written
approval of the other Party. This Agreement shall be binding upon the Parties hereto,
their heirs, legal representatives, successors and permitted assigns.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed as of the date written above.

OWNER: CONTRACTOR:
Eyton Senders.

   
 

Select Homes of Northeast Ohio, Ltd.

1S_-Lo SEE 6-1 5-20,

By/Eyton Senders Date BY: DON ORSINI Date
ITS: PRESIDENT
Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 12 of 17. PagelD #: 146

CUYAHOGA COUNTY
FISCAL OFFICE - 2
11/20/2020 08:05:21 AM

202011200037

AFFIDAVIT FOR MECHANIC'S LIEN

STATE OF OHIO
COUNTY OF CUYAHOGA
Michael C. Brown, being first duly sworn, says that be is the authorized agent of SELECT HOMES OF
NORTHEAST OHIO LTD whose address is 31700 Pinetree Rd, Cleveland OH 44124, and that said
SELECT HOMES OF NORTHEAST OHIO LTD furnished certain materials and/or labor (demolition
and construction for remodeling) in and for the improvement / construction of certain structures situated
on the land hereinafter described in pursuance of a certain contract with EYTON SENDERS whose
address is 100 Mountain View, Moreland Hills OH 44022. The first of said materials and/or labor were
furnished on April 6, 2020. The last of said materials and/or labor were furnished on September 22,2020,
and there is justly and truly due SELECT HOMES OF NORTHEAST OHIO LTD therefor from the said
EYTON SENDERS over and above all legal set-offs, the sum of Four Hundred Seventy-three Thousand
Five Hundred Eighty-Two and No/100 Dollars ($473,582.00), for which amount the said SELECT
HOMES OF NORTHEAST OHIO LTD claims a Lien upon the structures, and the interests of the owner
in the land upon which the structures are located, of which 100 MOUNTAIN VIEW LLC, Attn: Eyton
Senders, 100 Mountain View Drive, Moreland Hills OH 44022, and EYTON SENDERS, 100 Mountain
View Drive, Moreland Hills OH 44022, is(are) or were the owner(s), or part owner(s), of said property
which is described as follows:

Senders Residence, 100 Mountain View Drive

Village of Moreland Hills, County of Cuyahoga, State of Obio
PIN: 913-06-001 & 913-06-005, See attached Legal Description-Exhibit A

SELECT HOMES OF NORTHEAST OHIO LTD

October 28, 2020 By:

‘Michael C. Brown, Esq., Authorized Agent
Chie Cid
(7 Janice E. Hoth '

 

  

 

JANICE E. HOTH . a
NOTARY PUBLIC WW é Kft
STATE OF OHIO ch

NotaryPublic

 

 

My Comm. Exp.
October 1, 2022

 

404654

This instrument prepared by:
Michael C. Brown, Esq., 23240 Chagrin Blvd 410, Cleveland, OH 44122, (216)464-6700

Foreclosure Complaint
Exhibit “2”
Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 13 of 17. PagelD #: 147

EXHIBIT A
PARCEL NO. 1:

Situated tn the Village of Moreland Hills, County of Cuyahoga and State of
Ohio:

And known as being Sublot No. 6 in Kenneth Young's River Mountain
Estates of part of Original Orange Township Lot Nos. 4 and 6,
Tract No. 3, First Division, as shown by the recorded plat in Volume 229,
Page 2 of Cuyahoga County Records.

PARCEL NO. 2:

Situated in the Village cf Moreland Hills, County of Cuyahoga and State of
Ohio:

And known as being Sublot No. 7 in Kenneth Young's River Mountain
Estates of part of Original Orange Township Lot Nos. 4 and 6,
Tract No. 3, First Division, as shown by the recorded plat in Volume 229 of
Maps, Page 2 of Cuyahoga County Records, being 116.90 feet
front on the Northwesterly side of Mountain View Drive and extending back
“934.25 feet on the, broken Northeasterly line, 668.42 feet on
the Southeasterly line and having a rear line of 895.46 feet.

Except a) any mortgage assumed by Grantee; b} such restrictions, conditions, easements
(however created) and encroachments as do not materially adversely affect the use or
value of the property, c) zoning ordinances, if any, and d) taxes and assessments, both
general and Special, not yet due and payable,

Permanent Parcel Number: 913-056-001 & 913-N6-005
Tax Mailing Address: 100 Mountain View Drive Moreland Hills, OH 44022
Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 14 of 17. PagelD #: 148

LAW OFFICES OF

MICHAEL C. Brown

 

— Attorney and Counselor at Law

 

23240 Cuacrin BoutEvarp #410

CLEVELAND, Onto 44122

TELEPHONE: (216) 464-6700
FACSIMILE: (216) 464-3840
mbrown@mbrownesq.com

October 28,2020 VIA CERTIFIED MAIL - RETURN RECEIPT REQUESTED

FROM;

TO:

TO:

TO:

SELECT HOMES OF NORTHEAST OHIO LTD
31700 Pinetree Rd
Cleveland OH 44124

100 MOUNTAIN VIEW LLC

}
Attn: Eyton Senders a " Vaclaime d
100 Mountain View Drive letuce <° a cos

 

Moreland Hills OH 44022

EYTON SENDERS fosted ty
100 Mountain View Drive ov
Moreland Hills OH 44022 9171 9690 0935 0234 8403 56

CORPORATE AGENTS INC

Agent for 100 MOUNTAIN VIEW LLC

30195 Chagrin Blvd 300

Cleveland OH 44124 9171 9690 0935 0234 8403 63

MECHANIC'S LIEN

Claimant: SELECT HOMES OF NORTHEAST OHIO LTD
Debtor: EYTON SENDERS

Project: Senders Residence (OH)

Amt Due: $473,582.00

Ladies/Gentlemen:

Pursuant to the Ohio Revised Code 1311.097, you are hereby served Notice that the above creditor/claimant has filed
a Mechanic's Lien on the above project for the amount shown above.

Claimant furnished materials and/or labor under an agreement with the debtor for improvement / construction of this
project and, despite demands for payment, has not yet been paid the balance due. We request you see to it that the
claimant is paid. Should you have any questions, we suggest you contact éither the claimant 6r the undersigned. Thank
you.

Sincerely,

  

~ Michael C. Brown, Esq.
Attorney/Authorized Agent

MCB;jh / Encl. 404654

Foreclosure Complaint

Exhibit “3”
Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 15 of 17. PagelD #: 149

<= UNITEDSTATES —_
POSTAL SERVICE

December 14, 2020

Dear corey nemec:

The following is in response to your request for proof of delivery on your item with the tracking number:

9171 9690 0935 0234 8403 63.

Status:

Status Date / Time:
Lecation:

Postal Product:
Extra Services:

Delivered, Front Desk/Reception/Mail Room
October 30, 2020, 11:15 am

CLEVELAND, OH 44124

First-Class Mail®

Certified Mail™

Return Receipt Electronic

Recipient Signature

 

Signature of Recipient:

Address of Recipient:

 

Cu-ig
Mw
ys

 

 

Note: Scanned image may reflact a different destination address due to Intended Recipient's delivery Instructions on file.

Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,

United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 16 of 17. PagelD #: 150
4/28/2021 USPS.com® - USPS Tracking® Results

Tracking Number: 9171969009350234840356

Your item has been delivered to the original sender at 9:19 am on December 17, 2020 in
| BEACHWOOD, OH 44122.

SE ae a SEY QS Ey
Delivered, To Original Sender

December 17, 2020 at 9:19 am
| BEACHWOOD, OH 44122

Get Updates

Text & Email Updates

Return Receipt Electronic
Tracking History

December 17, 2020, 9:19 am

Delivered, To Original Sender

BEACHWOOD, OH 44122

Your item has been delivered to the original sender at 9:19 am on December 17, 2020 in BEACHWOOD, OH
44122.

December 17, 2020, 7:52 am
Out for Delivery
BEACHWOCD, OH 44122

December 17, 2020, 7:41 am
Arrived at Post Office
BEACHWOOD, OH 44122

December 15, 2020, 10:28 pm
Departed USPS Regional Facility
CLEVELAND OH DISTRIBUTION CENTER

December 12, 2020
In Transit to Next Facility

https:/tools.usps.com/go/TrackCenfirmAction?qte_tLabels1=9171969009350234840356

1/2
Case: 1:21-cv-00564-CAB Doc #: 14-2 Filed: 05/10/21 17 of 17. PagelD #: 151

Preliminary Judicial Report
Ordered And Will Be Substituted

Foreclosure Complaint
Exhibit “4”
